Citation Nr: 0526624	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for a myocardial infarction due to a 
fever.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right-sided hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1966 to September 
1975.

This appeal is from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's 1984 myocardial infarction is not shown to 
have been related to the fever of undetermined origin that he 
suffered in service in November 1971.

2.  The veteran's tinnitus began in service.

3.  The veteran's right-sided hearing acuity is not 
manifested by an auditory threshold of 40 decibels or more at 
500, 1000, 2000, 3000, or 4000 Hertz frequency, or of 26 
decibels or more at any three of those frequencies, nor is 
his speech recognition score for the right ear using the 
Maryland CNC Test less than 94 percent.


CONCLUSIONS OF LAW

1.  Myocardial infarction was not incurred in nor aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Tinnitus was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303(b), 3.304(b) 
(2004).

3.  The veteran does not have a right-sided hearing loss 
disability.  38 C.F.R. § 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

No service entrance examination is of record.  The veteran's 
service health records were partially destroyed by fire 
during an enemy barrage while in Vietnam, according to a 
February 1968 note in the veteran's service health records.  
Nothing in this claim turns on the loss of those records.  
The veteran does not assert that he had a heart attack in 
service prior to February 1968.  He asserts that he suffered 
tinnitus after the discharge of the guns of tanks near him, 
but that assertion is presumed true based on his history of 
combat service, 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).  He does not assert that there would be a 
record of the onset of right-sided hearing loss in service 
but for the loss of the health records.  Consequently, the 
known loss of the health records is without legal 
significance in this case, except that in the absence of his 
entrance medical examination, the veteran is presumed 
physically sound in all regards.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004).



I.  Myocardial Infarction

The veteran asserts that a myocardial infarction he had in 
March 1984 resulted from a high fever he contracted in 
service.  His service medical records show he had a fever of 
undetermined origin in Bogota, Columbia, in October 1971, 
which the reporting physician opined was probably due to a 
viral respiratory infection.  At that time, the veteran 
reported contracting malaria in Vietnam.  A November 1971 
discharge/reenlistment physical examination report noted 
"Malaria 1971" without further comment or contemporaneous 
finding.  That examiner noted an S4 cardiac gallop.  The 
separation examination of May 1975 was negative for cardiac 
findings and for malaria.  On VA examination in December 
2002, the veteran reported that in service he was ultimately 
found to have Dengue fever, not malaria.  The available March 
1984 report of cardiac catheterization, which confirmed an 
inferior-posterior-lateral myocardial infarction, is 
uninformative about the etiology of the heart attack.  On VA 
examination in December 2002, the VA physician interviewed 
the veteran, reviewed his history, noted a history of high 
cholesterol and smoking, found him currently in good cardiac 
health status post MI, and opined that there was certainly no 
relationship between the post-service myocardial infarction 
and the fever in service.

The relationship between his heart attack and his fever in 
the service is the veteran's medical theory.  He has not 
presented credentials showing he has medical expertise.  
Lacking medical expertise, his medical opinion is not 
evidence of a relationship between his 1984 heart attack and 
his 1971 fever.  See Espiritu v. Derwinski, 2 Vet App. 492 
(1992).  He asserted in his substantive appeal that he never 
had high cholesterol prior to his heart attack, and that two 
different physician's told him that his heart attack was not 
due to a blocked artery.  He averred that the only other time 
he had symptoms like those of his heart attack was when he 
had the fever in service.  He apparently implies that the 
heart attack must therefore have been caused by the fever.  
Again, his medical speculation is not evidence.  Id.  The 
strongly expressed opinion of the VA examiner is the only 
medical evidence of record pertinent to the veteran's claim, 
and it is clearly adverse to his claim, which must be denied.



II.  Tinnitus

The veteran asserts that exposure to loud noise in combat in 
Vietnam caused his tinnitus.  He reported in his notice of 
disagreement that it began in January or February 1968 in Khe 
Sanh when a tank located right behind his bunker opened fire.  
A VA otolaryngologist examined the veteran in December 2002, 
interviewed the veteran, reviewed the veteran's service 
medical records and the contemporaneous audiometry report.  
The physician noted the veteran's "very long history" of 
bilateral tinnitus, recurrent on the right, but he did not 
note a specific time of onset or of continuity of 
symptomatology.  The examiner noted several factors that were 
persuasive that it is very unlikely that the tinnitus is 
related to military service, and that it is more likely 
related to genetics.

Contrary to the clearly adverse medical opinion is the 
veteran's report of onset of tinnitus in combat, which, as 
noted above, is presumed true.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  He is competent to 
report the onset of tinnitus, because it does not require 
medical expertise to notice that one is experiencing 
tinnitus.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
Moreover, because tinnitus is amenable to lay observation, it 
is a condition that the lay claimant could "note[] in 
service," such that service connection can be legally 
established based on "continuity of symptomatology."  
38 C.F.R. § 3.303(b) (2004).

The question in this case is whether the veteran's tinnitus 
is such a condition that a lay person's observation is 
sufficient to relate the current condition to the continuity 
of symptomatology without a medical opinion.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  Moreover, the veteran 
is competent to report his current tinnitus has continuity 
with tinnitus in service.  His experience of continual 
recurrence of tinnitus weighs equally with the physician's 
opinion that such a link is very unlikely.  Given that the 
examiner opines a probability based on his medical expertise, 
and the veteran reports personal experience that he is 
competent to report, it is judicious to resolve "every 
reasonable doubt" in the combat veteran's favor.  
38 U.S.C.A. § 1154(b).  Doing so, the evidence is in 
equipoise, and the benefit of the doubt is the veteran's.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

III.  Hearing Loss

Regulation prescribes the level of hearing loss that VA deems 
disabling.

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory  threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2004).  VA tested the veteran's hearing 
acuity in December 2002, and the right-sided loss is not a 
disability for VA purposes as defined above.  Consequently, 
the type of analysis applied to reach the affirmative result 
for the tinnitus claim is moot.  The claim for service 
connection for right-sided hearing loss must be denied.

IV.  Duty to Assist and to Notify

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), the RO 
notified the veteran by letter of June 2002 of the 
information and evidence necessary to substantiate claims for 
service connection.  The letter advised the veteran of his 
rights and of his and VA's respective obligations in the 
claim development process and that he could produce 
information for VA's use to obtain evidence or he could 
produce the evidence itself.  Whereas a reasonable 
understanding of the letter could not exclude evidence in his 
possession from the evidence he was advised he could produce 
himself, the letter satisfied all elements of the VCAA notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The RO provided further notice of the 
evidence necessary to substantiate the claim by providing the 
text of applicable law and regulation in a July 2003 
statement of the case (SOC) and in a September 2003 VCAA 
letter.

The RO sought all evidence of which it had notice, obtaining 
responses from each source of information that the veteran 
had identified as relevant to the issues on appeal.  Records 
from St. Luke's hospital came via Dr. Rothkopf after St. 
Luke's had reported that it had no records of the veteran's 
treatment.  The RO notified the veteran of one providers 
report of having no treatment records, but not of St. Luke's.  
St. Luke's response that it had no records is qualitatively 
different from a failure to respond, in that no further 
action addressed to St. Luke's could reasonably be expected 
to be productive.  Whereas VA obtained St. Luke's records 
from another source, the veteran was not prejudiced by VA's 
failure to provide notice of St. Luke's negative response.  
See 38 C.F.R. § 3.159(e) (2004).  VA examined the veteran in 
December 2002 and the examiners provided the medical opinions 
necessary to decide the claims.  38 C.F.R. § 3.159(c)(4) 
(2004).

VA has substantially complied with the VCAA.


ORDER

Service connection for myocardial infraction is denied.

Service connection for tinnitus is granted.

Service connection for right-sided hearing loss is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


